Opinion issued June 6, 2002









 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-00396-CR
____________

LACHANDRA NOEL, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 851141



MEMORANDUM  OPINION
	Appellant, Lachandra Noel, appeals her conviction for tampering with a
governmental record.  The jury suspended her sentence and recommended she be
placed on community supervision for five years.
	Appellant's counsel has filed a brief stating that, after a thorough and
complete analysis of the record, in his professional opinion, the appeal is without
merit.  Although counsel's review of the record did not uncover any arguable points
of reversible error, he did research a number of potential points of error and explained
why they were without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting a
professional evaluation of the record and stating why there are no arguable grounds
of error on appeal.  See Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App.
1969).
	Counsel, pursuant to his duties, advised appellant of his evaluation of this
appeal and notified her of his obligation to withdraw as attorney of record.  He
additionally informed her of her right to file her own pro se brief.  Appellant filed a
motion with this Court requesting additional time in which to file her pro se brief. 
The Court granted the motion, but the brief was never forthcoming.
	As in all such matters, we assumed our responsibility of researching the
record for reversible error as a result of appellate counsel's filing a brief alleging an
appeal that has no merit.  We have carefully read and reviewed the entire record in 
this matter, and we concur with appellate counsel's assessment that there are no
arguable grounds of error that could be presented on appeal.
	We affirm the judgment, and grant appellate counsel's request to withdraw
from any further obligation in this matter.  See Stephens v. State, 35 S.W.3d 770, 771
(Tex. App.--Houston [1st Dist.] 2000, no pet.).  Counsel still has a duty to inform
appellant of the result of this appeal and also to inform appellant that she may, on her
own, pursue discretionary review in the Court of Criminal Appeals.  See Ex parte
Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
PER CURIAM

Panel consists of Justices Hedges, Jennings, and Price. (1)

Do not publish.  Tex. R. App. P. 47.
1. The Honorable Frank C. Price, former Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.